DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,284,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Instant Application
Patent 11,284,134
32. A computing device comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: 
receive a plurality of importance values, wherein each importance value, of the plurality of importance values, corresponds to a different portion of a plurality of portions of a media program; 
request, for each portion of the plurality of portions of the media program, a baseline version of the portion of the media program; 
determine, based on a comparison of a content importance threshold to each importance value, of the plurality of the importance values, a first subset, of the plurality of portions of the media program, to be output for display using enhancement data; 


request enhancement data corresponding to the first subset; 
cause output of the first subset using the requested enhancement data; and 
cause output of a second subset, of the plurality of portions of the media program, without using enhancement data 
21. A method comprising: 




receiving, by a computing device, a plurality of importance values, wherein each importance value, of the plurality of importance values, corresponds to a different portion of a plurality of portions of a media program;
requesting, for each portion of the plurality of portions of the media program, a baseline version of the portion of the media program;
determining, based on a comparison of a content importance threshold and each of the plurality of the importance values: a first subset, of the plurality of portions of the media program, that will be displayed using enhancement data; and 
a second subset, of the plurality of portions of the media program, that will be displayed without using enhancement data; 
requesting enhancement data corresponding to the first subset; and 
causing output of the first subset using the requested enhancement data; and 
causing output of the second subset without using enhancement data.


	Where: one or more processors; and memory storing instructions that, when executed by the one or more processors are inherent elements of any computing device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 12, 18, 19, 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al. (hereinafter ‘Sathish’, Pub. No. 2013/0136416) in view of Sathyanath et al. (hereinafter ‘Sathyanath’, Pub. No. 2012/0143678).
 
Regarding claims 1, 18, 19 and 31, Sathish teaches a system and method comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: receive information indicating (System 100, Fig. 1, includes computing devices, including content servers, etc., where these elements are inherent): 
receiving, by a computing device, information indicating: 
a baseline version of a portion of a media program (Media segments, fig. 6), and an importance of the portion of the media program (additional meta-information that is sent with the other two types of data, which includes data for the relevance of the meta-block with the media segment, [0040]; [0049]); and 
based on a determination that the importance of the portion of the media program satisfies a content importance, causing output of the portion of the media program using enhancement data to enhance the portion of the media program (based on the content relevance of the blocks to the content, the meta-blocks are presented along with the video, [0030];[0063]-[0066];[0077]).
 On the other hand, although Sathish teaches determining content importance over the importance of the portion of the media program ([0040]; [0049]) and to enhance the media content with the additional information, ([0030];[0063]-[0066];[0077]), Sathish does not explicitly teach using a content importance threshold to determine the use of the enhancement data .
However, in an analogous art, Sathyanath teaches a system that selects additional content (i.e. ads) to be presented over content based on relevance values. In order to present the additional content, they have to meet a relevance threshold (Abstract; [0092]; [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish’s invention with Sathyanath’s feature of using a relevance threshold for the benefit of having a minimum relevance between the additional content and the presented content and making the enhancement more appealing or efficient to the user.

Regarding claim 3, Sathish and Sathyanath teach further comprising: 
receiving a plurality of content importance thresholds corresponding to a plurality of different content types; and selecting the content importance threshold from the plurality of content importance thresholds and based on a content type of the media program (Sathyanath: [0037]; [0090]-[092]. Sathish: [0049]).   

Regarding claims 12 and 25, Sathish and Sathyanath teach further comprising: 
determining a display device; and determining the content importance threshold based on capabilities of the display device, wherein causing output of the portion of the media program comprises causing output, via the display device, of the portion of the media program enhanced using the enhancement data (Sathish: [0030]; [0063]).

Claims 2 and 28-30 is rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al. (hereinafter ‘Sathish’, Pub. No. 2013/0136416) in view of Sathyanath et al. (hereinafter ‘Sathyanath’, Pub. No. 2012/0143678) in further view of Barkley et al. (hereinafter ‘Barkley’, Pub. No. 2008/0068446).

Regarding claims 2 and 28, Sathish and Sathyanath teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach further comprising: determining the content importance threshold based on a subscription level of a user account.  
However, in an analogous art, Barkley teaches a system that allows scalable video encoding. The system allows transmitting a video base layer and multiple streams with different enhanced quality (Abstract; [0114]; [0115]). Barkley teaches considering subscription level, etc. to set visual parameters to transmit the multiple layers ([0070])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish and Sathyanth’s invention with Barkley’s feature of determining a subscription level for the benefit of giving a better service for a higher price and obtain higher revenues.

Regarding claims 29 and 30, Sathish, Sathyanath and Barkley teach wherein the information further indicates a plurality of importance values of the portion of the media program corresponding to different service levels (Barkley: [0070]).  

Claims 6, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al. (hereinafter ‘Sathish’, Pub. No. 2013/0136416) in view of Sathyanath et al. (hereinafter ‘Sathyanath’, Pub. No. 2012/0143678) in further view of Liu et al. (hereinafter ‘Liu’, Pub. No. 2003/0195977).

Regarding claims 6, 9 and 22, Sathish and Sathyanath teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach further comprising: adjusting the content importance threshold based on a change in network conditions.  
However, in an analogous art, Liu teaches a system that allows scalable video streaming ([0010]; [0028]). The system adjusts the importance consideration of the content based on the network bandwidth status ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish and Sathyanth’s invention with Liu’s feature of updating the importance of the content based on network conditions for the benefit of maximizing the available bandwidth.

Claims 5, 7, 8, 10, 11, 14-16, 21, 23, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al. (hereinafter ‘Sathish’, Pub. No. 2013/0136416) in view of Sathyanath et al. (hereinafter ‘Sathyanath’, Pub. No. 2012/0143678) in further view of Thomas et al. (hereinafter ‘Thomas’, Pub. No. 2018/0295400).

Regarding claims 5 and 21, Sathish and Sathyanath teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach wherein the enhancement data is configured to enhance a resolution, bit depth, or dynamic range of the baseline version of the portion of the media program. 
However, in an analogous art, Thomas teaches a system that allows streaming of content, having base stream and enhancement stream (Abstract; [0081]-[0085]). Thomas teaches that the base layer is enhanced with the enhancement information after receiving a manifest that includes information describing the areas on the base layer content that need enhancement ([0089]-[0091]). The client device selects which video frames need enhancement based on the information included in the manifest and requests the enhancement ([0088]). The base stream is transmitted as broadcast over cable or other medium, while the enhancement stream is transmitted over the Internet ([0081]; [0082]). The manifest file may also comprise defining enhancement information, such as resolution, color depth, frame rate, etc. ([0127]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish and Sathyanth’s invention with Thomas’ feature of enhancing resolution, color depth, etc. for the benefit of enhancing multiple parameters of the stream to maximize the perceived quality of the user experience.

Regarding claims 7, 8, 23 and 24, Sathish and Sathyanath teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach receiving the baseline version of the portion of the media program via a first interface; and receiving the enhancement data via a second interface different from the first interface.
However, in an analogous art, Thomas teaches a system that allows streaming of content, having base stream and enhancement stream (Abstract; [0081]-[0085]). Thomas teaches that the base layer is enhanced with the enhancement information after receiving a manifest that includes information describing the areas on the base layer content that need enhancement ([0089]-[0091]). The client device selects which video frames need enhancement based on the information included in the manifest and requests the enhancement ([0088]). The base stream is transmitted as broadcast over cable or other medium, while the enhancement stream is transmitted over the Internet ([0081]; [0082]). The manifest file may also comprise defining enhancement information, such as resolution, color depth, frame rate, etc. ([0127]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish and Sathyanth’s invention with Thomas’ feature of receiving the base layer and the enhancement stream through different interfaces for the benefit of being able to at least display the base stream even when the second stream is not received.

Regarding claims 10, 14-16, 26 and 27, Sathish and Sathyanath teach all the limitations of the claim it depends on. On the other hand, although they teach sending information indicating the importance of the portion media program (Sathish: additional meta-information that is sent with the other two types of data, which includes data for the relevance of the meta-block with the media segment, [0040]; [0049]), they do not explicitly teach receiving a manifest.  
However, in an analogous art, Thomas teaches a system that allows streaming of content, having base stream and enhancement stream (Abstract; [0081]-[0085]). Thomas teaches that the base layer is enhanced with the enhancement information after receiving a manifest that includes information describing the areas on the base layer content that need enhancement ([0089]-[0091]). The client device selects which video frames need enhancement based on the information included in the manifest and requests the enhancement ([0088]). The base stream is transmitted as broadcast over cable or other medium, while the enhancement stream is transmitted over the Internet ([0081]; [0082]). The manifest file may also comprise defining enhancement information, such as resolution, color depth, frame rate, etc. ([0127]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish and Sathyanth’s invention with Thomas’ feature of receiving a manifest for the benefit of using the standard/common mechanism of transmitting a manifest file with information while streaming content.

Regarding claim 11, Sathish, Sathyanath and Thomas teach wherein the manifest corresponds to a device type of the computing device, and wherein the information indicating the importance of the portion of the media program is based on the device type (Sathish: [0030]; [0063]). 

Claim(s) 4, 20, 32 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al. (hereinafter ‘Sathish’, Pub. No. 2013/0136416) in view of Sathyanath et al. (hereinafter ‘Sathyanath’, Pub. No. 2012/0143678) in further view He at al. (hereinafter ‘He’, Pub. No. 2020/0267429).

Regarding claims 4, 20, 32 and 37, Sathish teaches a system and method comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: receive information indicating (System 100, Fig. 1, includes computing devices, including content servers, etc., where these elements are inherent): 
receiving, by a computing device, information indicating: 
a baseline version of a portion of a media program (Media segments, fig. 6), and an importance of the portion of the media program (additional meta-information that is sent with the other two types of data, which includes data for the relevance of the meta-block with the media segment, [0040]; [0049]); and 
based on a determination that the importance of the portion of the media program satisfies a content importance, causing output of the portion of the media program using enhancement data to enhance the portion of the media program (based on the content relevance of the blocks to the content, the meta-blocks are presented along with the video, [0030];[0063]-[0066];[0077]).
 On the other hand, although Sathish teaches determining content importance over the importance of the portion of the media program ([0040]; [0049]) and to enhance the media content with the additional information, ([0030];[0063]-[0066];[0077]), Sathish does not explicitly teach using a content importance threshold to determine the use of the enhancement data .
However, in an analogous art, Sathyanath teaches a system that selects additional content (i.e. ads) to be presented over content based on relevance values. In order to present the additional content, they have to meet a relevance threshold (Abstract; [0092]; [0115]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish’s invention with Sathyanath’s feature of using a relevance threshold for the benefit of having a minimum relevance between the additional content and the presented content and making the enhancement more appealing or efficient to the user.
	Finally, Sathish and Sathyanath do not explicitly teach cause output of a second subset, of the plurality of portions of the media program, without using enhancement data.
	However, in an analogous art, He teaches a system for multi-layer streaming that includes artistic interest associated with the video segments ([0002]-[0005]; [0035]; [0036]; [0063]; [0064]). If the importance data is of low importance, only base layers are requested and presented ([0002]-[0005]). Additionally, if another threshold (the amount of base layer segments in the buffer to fulfill display or the bandwidth drops) is not satisfied, the enhancement layers are not downloaded/requested, ([0059]; [0063]-[0068]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish and Sathyanath’s invention with He’s feature of not outputting portions of the program (enhancement layers) when importance values are lower threshold for the benefit of saving resources when highest quality is not necessary or feasible.

	Regarding claim 35, Sathish, Sathyanath and He teach wherein the instructions, when executed by the one or more processor, cause the computing device to: 
receive the plurality of importance values via a manifest comprising the plurality of importance values, wherein each importance value, of the plurality of importance values, corresponds to different enhancement data (He: [0064]; [0065]).  

Regarding claim 36, Sathish, Sathyanath and He teach wherein each importance value, of the plurality of importance values, indicates a degree of improvement that would result from using enhancement data to enhance the corresponding different portion of the media program (He: [0064]; [0065]).  

Claims 13 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al. (hereinafter ‘Sathish’, Pub. No. 2013/0136416) in view of Sathyanath et al. (hereinafter ‘Sathyanath’, Pub. No. 2012/0143678) in further view of Nilsson (Pub. No. 2020/0045384).

Regarding claim 13, Sathish and Sathyanath teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach further comprising: 
selecting, from a plurality of content importance thresholds corresponding to a plurality of different genres and based on a genre of the media program, the content importance threshold.  
However, in an analogous art, Nilsson teaches a system for streaming video where segment importance values for video and audio are indicated on manifest file ([0027]; [0028]). The segment importance values indicate the genre importance (Abstract; [0038]; [0068]; [0104]; [0200]-[0203]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish and Sathyanath’s invention with Nilsson’s feature of having the importance values to indicate audio importance for the benefit of enhancing audio content.

Regarding claim 17, Sathish and Sathyanath teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach further comprising: 
selecting, from a plurality of content importance thresholds corresponding to a plurality of different genres and based on a genre of the media program, the content importance threshold.  
However, in an analogous art, Nilsson teaches a system for streaming video where segment importance values are indicated on manifest file ([0027]; [0028]). The segment importance values indicate the genre importance (Abstract; [0038]; [0068]; [0104]; [0200]-[0203]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish and Sathyanath’s invention with Nilsson’s feature of having the importance values to indicate genres preferred by the users for the benefit of having the user’s favorite sections of the program to be enhanced when it’s not possible to have the whole program.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al. (hereinafter ‘Sathish’, Pub. No. 2013/0136416) in view of Sathyanath et al. (hereinafter ‘Sathyanath’, Pub. No. 2012/0143678) in view of He at al. (hereinafter ‘He’, Pub. No. 2020/0267429) in further view of Thomas et al. (hereinafter ‘Thomas’, Pub. No. 2018/0295400).

Regarding claim 33, Sathish, Sathyanath and He teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach receiving the baseline version of the portion of the media program via a first interface; and receiving the enhancement data via a second interface different from the first interface.
However, in an analogous art, Thomas teaches a system that allows streaming of content, having base stream and enhancement stream (Abstract; [0081]-[0085]). Thomas teaches that the base layer is enhanced with the enhancement information after receiving a manifest that includes information describing the areas on the base layer content that need enhancement ([0089]-[0091]). The client device selects which video frames need enhancement based on the information included in the manifest and requests the enhancement ([0088]). The base stream is transmitted as broadcast over cable or other medium, while the enhancement stream is transmitted over the Internet ([0081]; [0082]). The manifest file may also comprise defining enhancement information, such as resolution, color depth, frame rate, etc. ([0127]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish, Sathyanth and He’s invention with Thomas’ feature of receiving the base layer and the enhancement stream through different interfaces for the benefit of being able to at least display the base stream even when the second stream is not received.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sathish et al. (hereinafter ‘Sathish’, Pub. No. 2013/0136416) in view of Sathyanath et al. (hereinafter ‘Sathyanath’, Pub. No. 2012/0143678) in view of He at al. (hereinafter ‘He’, Pub. No. 2020/0267429) in further view of Nilsson (Pub. No. 2020/0045384).

Regarding claim 34, Sathish, Sathyanath and He teach all the limitations of the claim it depends on. On the other hand, they do not explicitly teach further comprising: 
selecting, from a plurality of content importance thresholds corresponding to a plurality of different genres and based on a genre of the media program, the content importance threshold.  
However, in an analogous art, Nilsson teaches a system for streaming video where segment importance values are indicated on manifest file ([0027];[0028]). The segment importance values indicate the genre importance (Abstract; [0038]; [0068]; [0104]; [0200]-[0203]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sathish, Sathyanath and He’s invention with Nilsson’s feature of having the importance values to indicate genres preferred by the users for the benefit of having the user’s favorite sections of the program to be enhanced when it’s not possible to have the whole program.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421